DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see Applicant’s Arguments and Remarks, filed 6/7/2022, with respect to the rejection of independent claims 1, 6, 18 and 23 (and by extension dependent claims 2, 3, 7-9, 19, 20 and 23-26) under 35 USC 103 have been fully considered and are persuasive.  The previous grounds of rejection have been withdrawn (see Applicant’s Arguments and Remarks, pages 10-11 – independent claims and 12 -dependent claims). 

Allowable Subject Matter

Claims 1-10 and 18-27 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 1, 6, 18 and 23, as noted, supra, Applicant has successfully argued that the prior art of record, in particular Peng and Takeda, fail to teach, suggest or disclose the newly claimed element of “selecting, by the UE in response to detection of the control signaling, a current CBG granularity from the plurality of available CBG granularities for the current slot of the current TxOP, wherein the selecting is based on the control signaling, wherein each CBG granularity of the plurality of available CBG granularities defines a size of a respective CBG granularity such that the current slot includes one of: a first number of CBGs when the selected current CBG granularity is a first granularity, or a second number of CBGs when the selected current CBG granularity is a second granularity different from the first granularity, the second number of CBGs different from the first number of CBGs” in conjunction with the other claimed subject matter. 
In particular, it is noted that the use of CBG granularity size selection is known in the art, but, as noted in Applicant’s Arguments and Remarks, dated 6/7/2022, the system of Peng operates in a completely different manner from the now claimed invention, as discussed in the Interview Summary, dated 4/21/2022, and Applicant’s Arguments and Remarks, dated 6/7/2022, such that the inclusion of the new elements directed to code block granularity distinguished Peng from the current application. Furthermore, as the system of Peng and the now claimed invention now operate in a completely different manner, as discussed in the Interview Summary, dated 4/21/2022, and Applicant’s Arguments and Remarks, filed 6/7/2022, it is not possible to merely alter Peng to use code block groups as described without changing a fundamental principal of its operation and engaging in hindsight reconstruction of the invention. Therefore, the prior art fails to teach, suggest or disclose all elements of the claimed invention. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466